Case 3:15-cv-03820-JD Document 507-6 Filed 11/08/18 Page 1 of 29




           EXHIBIT D
Case 3:15-cv-03820-JD Document 507-6 Filed 11/08/18 Page 2 of 29
Case 3:15-cv-03820-JD Document 507-6 Filed 11/08/18 Page 3 of 29
Case 3:15-cv-03820-JD Document 507-6 Filed 11/08/18 Page 4 of 29
Case 3:15-cv-03820-JD Document 507-6 Filed 11/08/18 Page 5 of 29
Case 3:15-cv-03820-JD Document 507-6 Filed 11/08/18 Page 6 of 29
Case 3:15-cv-03820-JD Document 507-6 Filed 11/08/18 Page 7 of 29
Case 3:15-cv-03820-JD Document 507-6 Filed 11/08/18 Page 8 of 29
Case 3:15-cv-03820-JD Document 507-6 Filed 11/08/18 Page 9 of 29
Case 3:15-cv-03820-JD Document 507-6 Filed 11/08/18 Page 10 of 29
Case 3:15-cv-03820-JD Document 507-6 Filed 11/08/18 Page 11 of 29
Case 3:15-cv-03820-JD Document 507-6 Filed 11/08/18 Page 12 of 29
Case 3:15-cv-03820-JD Document 507-6 Filed 11/08/18 Page 13 of 29
Case 3:15-cv-03820-JD Document 507-6 Filed 11/08/18 Page 14 of 29
Case 3:15-cv-03820-JD Document 507-6 Filed 11/08/18 Page 15 of 29
Case 3:15-cv-03820-JD Document 507-6 Filed 11/08/18 Page 16 of 29
Case 3:15-cv-03820-JD Document 507-6 Filed 11/08/18 Page 17 of 29
Case 3:15-cv-03820-JD Document 507-6 Filed 11/08/18 Page 18 of 29
Case 3:15-cv-03820-JD Document 507-6 Filed 11/08/18 Page 19 of 29
Case 3:15-cv-03820-JD Document 507-6 Filed 11/08/18 Page 20 of 29
Case 3:15-cv-03820-JD Document 507-6 Filed 11/08/18 Page 21 of 29
Case 3:15-cv-03820-JD Document 507-6 Filed 11/08/18 Page 22 of 29
Case 3:15-cv-03820-JD Document 507-6 Filed 11/08/18 Page 23 of 29
Case 3:15-cv-03820-JD Document 507-6 Filed 11/08/18 Page 24 of 29
Case 3:15-cv-03820-JD Document 507-6 Filed 11/08/18 Page 25 of 29
Case 3:15-cv-03820-JD Document 507-6 Filed 11/08/18 Page 26 of 29




             EXHIBIT A
     Case 3:15-cv-03820-JD Document 507-6 Filed 11/08/18 Page 27 of 29



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10                                     SAN FRANCISCO DIVISION

11

12   IN RE RESISTORS ANTITRUST                                Case No. 3:15-cv-03820-JD
     LITIGATION
13
                                                            [PROPOSED] FINAL JUDGMENT OF
14   This Documents Relates to:                             DISMISSAL WITH PREJUDICE AS TO
                                                            DEFENDANTS ROHM CO., LTD. AND
15   DIRECT PURCHASER ACTIONS                               ROHM SEMICONDUCTOR U.S.A.,
                                                            LLC
16
                                                            Date:
17                                                          Time:
                                                            Judge:         The Honorable Judge Donato
18                                                          Courtroom:     11, 19th Floor

19

20          This matter has come before the Court to determine whether there is any cause why this

21   Court should not approve the settlement between Plaintiff Schuten Electronics Inc., individually

22   and on behalf the Direct Purchaser Class it seeks to represent (“Plaintiffs” or “Direct Purchaser

23   Plaintiffs”), on the one hand, and ROHM Co., Ltd. and ROHM Semiconductor U.S.A., LLC

24   (“ROHM Defendants”), on the other, set forth in the Settlement Agreement dated October 29,

25   2018 (the “Settlement Agreement”). The Court, after carefully considering all papers filed and

26   proceedings held herein and otherwise being fully informed in the premises, has determined

27   (1) that the settlement should be approved, and (2) that there is no just reason for delay of the

28   entry of this Final Judgment approving the Settlement Agreement. Accordingly, the Court directs
     Case 3:15-cv-03820-JD Document 507-6 Filed 11/08/18 Page 28 of 29



 1   entry of Judgment, which shall constitute a final adjudication of this case on the merits as to the
 2   ROHM Defendants in accordance with the terms of the Settlement Agreement. Good cause
 3   appearing therefor, it is:
 4            ORDERED, ADJUDGED AND DECREED THAT:
 5            1.     The Court has jurisdiction over the subject matter of the Action and over all parties
 6   to the Settlement Agreement, including all members of the Settlement Class.
 7            2.     The Court incorporates in this Final Judgment the definitions of terms set forth in
 8   the Settlement Agreement [ECF No. _______] as though they were fully set forth in this Final
 9   Judgment. Specifically, “Settlement Class,” as defined in the Settlement Agreement, means all
10   persons in the United States who purchased linear resistors (including through controlled
11   subsidiaries, agents, affiliates or joint ventures) directly from any of the Defendants, their
12   subsidiaries, agents, affiliates or joint ventures from July 9, 2003 through August 1, 2014 (the
13   “Class Period”).
14            3.     The Court finally approves and confirms the settlement set forth in the Settlement
15   Agreement and finds that said settlement is, in all respects, fair, reasonable and adequate to the
16   Settlement Class pursuant to Rule 23 of the Federal Rules of Civil Procedure.
17            4.     Pursuant to Fed. R. Civ. P. 23(g), the Court appoints the law firms of Hagens
18   Berman Sobol Shapiro LLP and Cohen Milstein Sellers & Toll PLLC as counsel for the Settlement
19   Class. These firms have and will fairly and competently represent the interests of the Settlement
20   Class.
21            5.     This action is dismissed with prejudice as against the ROHM Defendants, each side
22   to bear its own costs and attorneys’ fees except as provided by the Settlement Agreement and the
23   Court’s orders.
24            6.     All persons and entities who are Releasors are hereby barred and enjoined from
25   commencing, prosecuting or continuing, either directly or indirectly, against the Releasees, in this
26   or any other jurisdiction, any and all claims, causes of action or lawsuits, which they had, have, or
27   in the future may have, arising out of or related to any of the Released Claims as defined in the
28   Settlement Agreement [ECF No. _______].
                                                                              CASE NO 3:15-CV-03820-JD
                                                     -2-          FINAL JUDGMENT OF DISMISSAL WITH
                                                                  PREJUDICE AS TO ROHM DEFENDANTS
     Case 3:15-cv-03820-JD Document 507-6 Filed 11/08/18 Page 29 of 29



 1          7.      The Releasors hereby and forever release and discharge the Releasees with respect
 2   to Released Claims as defined in the Settlement Agreement [ECF No. _______].
 3          8.      The persons/entities identified in [ECF No. _______], filed on ______, have validly
 4   requested exclusion from the Settlement Class and, therefore, are excluded. Such persons/entities
 5   are not included in or bound by this Final Judgment. Such persons/entities are not entitled to any
 6   recovery of the settlement proceeds obtained through the Settlement Agreement.
 7          9.      Without affecting the finality of the Court’s judgment in any way, the Court retains
 8   continuing and exclusive jurisdiction over: (a) implementation of the Settlement Agreement and
 9   any distribution to Settlement Class Members pursuant to further orders of this Court; (b)
10   disposition of the Settlement Fund; (c) hearing and determining applications by Class Counsel for
11   attorneys’ fees, costs, expenses, and interest; (d) the Action until the Final Judgment contemplated
12   hereby has become effective and each and every act agreed to be performed by the parties all have
13   been performed pursuant to the Settlement Agreement; (e) hearing and ruling on any matters
14   relating to the plan of allocation of settlement proceeds; and (f) all parties to the Action and
15   Releasors, for the purpose of enforcing and administering the Settlement Agreement and the mutual
16   releases and other documents contemplated by, or executed in connection with the Settlement
17   Agreement.
18          10.     This document constitutes a final judgment and separate document for purposes of
19   Federal Rule of Civil Procedure 58(a).
20          11.     The Court finds, pursuant to Rules 54(a) and (b) of the Federal Rules of Civil
21   Procedure, that there is no just reason for delay in the entry of this Judgment, as a Final Judgment,
22   as to Plaintiffs and the Settlement Class and the ROHM Defendants. Accordingly, the Court directs
23   the Clerk to enter Judgment forthwith.
24          IT IS SO ORDERED.
25   Dated: ____________, 2019
26

27

28
                                                                              CASE NO 3:15-CV-03820-JD
                                                     -3-          FINAL JUDGMENT OF DISMISSAL WITH
                                                                  PREJUDICE AS TO ROHM DEFENDANTS
